 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM HARTICON,                                 No. 2:18-cv-0277 KJM DB PS
12                       Plaintiff,
13            v.                                        ORDER
14    U.S. BANK TRUST, N.A., et al,
15                       Defendants.
16

17           Plaintiff is proceeding pro se with the above-entitled action. The matter was referred to a

18   United States Magistrate Judge as provided by Local Rule 302(c)(21).

19           On December 5, 2019, the magistrate judge filed findings and recommendations, which

20   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

21   and recommendations were to be filed within fourteen days after service of the findings and

22   recommendations. The fourteen-day period has expired, and plaintiff has not filed any objections

23   to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                       1
 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3              Accordingly, IT IS HEREBY ORDERED that:
 4              1. The findings and recommendations filed December 5, 2019 (ECF No. 36) are adopted
 5   in full;
 6              2. Plaintiff’s January 22, 2018 complaint (ECF No. 1-1) is dismissed without prejudice;
 7   and
 8              3. This action is closed.
 9   DATED: February 5, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
